Citation Nr: 0909025	
Decision Date: 03/11/09    Archive Date: 03/17/09	

DOCKET NO.  07-21 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for chronic tinnitus.   

3.  Entitlement to service connection for paresthesias of the 
right upper extremity, claimed as secondary to service-
connected degenerative disc disease of the cervical spine, 
status post anterior cervical discectomy and fusion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to July 
1979, and from November 1982 to April 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2006 and May 2007 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

Upon review of this case, it is clear that the Veteran has 
chosen not to perfect his appeal as to the issues of service 
connection for diabetes mellitus and arthritis of the 
bilateral hands, as well as an increased evaluation for 
service-connected hypertension.  Accordingly, those issues 
are not currently before the Board.  

Finally, for reasons which will become apparent, the appeal 
as to the issue of service connection for paresthesias of the 
right upper extremity is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  The Veteran does not currently exhibit a hearing loss 
disability as defined by VA regulation. 

2.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the Veteran's period of 
active military service. 



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).  

2.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, as well 
as service treatment records, and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for 
bilateral hearing loss, as well as for chronic tinnitus.  In 
pertinent part, it is contended that each of those 
disabilities is the result of exposure to noise at hazardous 
levels during the Veteran's period of active military 
service. 

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008). 

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008). 

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 
decibels or greater; or when speech recognition scores 
utilizing the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

In the present case, service treatment records are negative 
for history, complaints, or abnormal findings indicative of 
the presence of chronic tinnitus, or of a hearing loss 
disability for which service connection might appropriately 
be granted under applicable VA regulations.  

In that regard, while at the time of a service audiometric 
examination in September 1988, and once again on service 
separation examination in March 1990, there was present a 
single, slightly elevated pure tone threshold at 6,000 Hertz 
in the Veteran's left ear, on neither of those occasions did 
the Veteran's hearing loss rise to the level of "hearing loss 
disability" as defined by VA regulation.  Moreover, the 
aforementioned service separation examination was entirely 
negative for any evidence whatsoever of chronic tinnitus. 

Significantly, at the time of a VA audiometric examination in 
December 2006, which examination, it should be noted, 
involved a full view of the Veteran's claims folder, the 
Veteran gave a history of inservice noise exposure in his 
capacity as "engine man/diesel mechanic."  Subsequent noise 
exposure included employment at a power plant following 
service, where the Veteran once again worked as a diesel 
mechanic.  When questioned, the Veteran indicated that he 
experienced difficulty hearing, in particular, in the 
presence of background noise.  Also noted were problems with 
intermittent tinnitus, which reportedly had been present 
since 1988.  

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:  

HERTZ
500
1000
2000
3000
4000
RIGHT EAR
15
15
15
20
20
LEFT EAR
15
10
15
15
25

Speech recognition ability as measured by Maryland CNC word 
lists was 100 percent in both the right and left ears.  
According to the examiner, the Veteran exhibited normal 
hearing in the frequency range from 250 to 4,000 Hertz in 
both ears, with a mild sensorineural hearing loss above 4,000 
Hertz in both ears.  In the opinion of the examiner, the 
Veteran did not meet the VA requirement for hearing loss 
disability as defined by VA regulation.  Nor was his tinnitus 
"at least as likely as not" the result of military noise 
exposure.  Noted at the time of examination was that the 
Veteran had normal hearing at service entrance, with a 
hearing loss at 6,000 Hertz at service separation.  While 
there was "a significant change" in hearing from induction to 
separation at 6,000 Hertz in the Veteran's left ear, that 
hearing loss did not meet the (regulatory) requirement for 
(VA) disability.  

Based on the aforementioned, it must be concluded that the 
Veteran has not in the past and does not currently meet the 
requirement for "hearing loss disability" as defined by VA 
regulation.  Nor is there convincing evidence that the 
Veteran's tinnitus, first persuasively documented many years 
following service separation, is in any way the result of an 
incident or incidents of his period of active military 
service, including inservice noise exposure.  Rather, the 
competent and probative VA medical nexus opinion of record is 
clearly against the claim.  There is no other medical opinion 
that contradicts this conclusion.  Moreover, such probative 
medical opinion, based upon a full review of the Veteran's 
medical records and chronological history, outweighs the 
Veteran's lay contentions of a causal relationship between 
the claimed disorders and service.  Where, as here, the 
determinative issue involves medical causation or a medical 
diagnosis (including the presence of a hearing loss 
disability for VA purposes under 38 C.F.R. § 3.385), there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Under the circumstances, the Veteran's 
claims for service connection must be denied. 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.  

In the case at hand, the Board finds that VCAA notice 
requirements have been satisfied by correspondence dated in 
July 2005 and August 2007.  In those letters, VA informed the 
Veteran that, in order to substantiate his claims for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  To the extent there existed any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claims.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, a VA examination with 
nexus opinions, as well as both VA and private treatment 
records.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for chronic tinnitus is denied.  


REMAND

In addition to the above, the Veteran in this case seeks 
service connection for paresthesias of the right upper 
extremity.  In pertinent part, it is contended that the 
Veteran's current right upper extremity paresthesias are in 
some way causally related to service-connected degenerative 
disc disease of the cervical spine, for which the Veteran has 
undergone anterior cervical discectomy and fusion. 

In that regard, in correspondence of early June 2005, one of 
the Veteran's private physicians wrote that he was seeing the 
Veteran for complaints of upper extremity paresthesias and 
weakness.  At that time, the Veteran's complaints consisted 
of pain in his right arm, as well as numbness and shooting 
pain in his left hand.  Reportedly, the pain in question was 
constant and extended down the Veteran's arms, in particular, 
from the elbow down to the hand.  Also noted were 
coordination problems, as well as "fine motor movement 
difficulties."  

Approximately eleven days later, the Veteran underwent an 
anterior cervical discectomy with fusion at the level of the 
5th and 6th cervical vertebrae for cervical myelopathy with 
accompanying herniated discs/stenosis at the level of the 5th 
and 6th cervical vertebrae.  Shortly thereafter, in July and 
August 2005, it was noted that the Veteran was status post 
the aforementioned anterior cervical discectomy and fusion, 
and that, while he had been experiencing no right-sided 
symptoms (including pain), there were still some paresthesias 
in the left upper extremity from the elbow down to the hand, 
including the 4th and 5th fingers.  Significantly, as of the 
time of private followup in mid-September 2005, it was once 
again noted that the Veteran had been experiencing some 
paresthesias (including numbness, tingling, and intermittent 
shooting pain) in his left upper extremity, and that his 
right arm had been feeling "pretty well."  

Pertinent evidence of record confirms that service connection 
is currently in effect for paresthesias of the left upper 
extremity associated with (service-connected) degenerative 
disc disease of the cervical spine, status post anterior 
cervical discectomy and fusion.  What remains in question is 
whether the Veteran does, in fact, suffer from some degree of 
right upper extremity paresthesia, and, if so, whether that 
pathology is in some way related to his service-connected 
degenerative disc disease of the cervical spine.  This is 
particularly the case given that the veteran's initial 
complaints consisted of paresthesia and weakness in both 
upper extremities.

The Board notes that, during the course of the Veteran's 
Substantive Appeal in June 2007, he indicated that he 
continued to experience paresthesias in his right upper 
extremity, with pain extending down his right arm.  While at 
the time of VA medical examinations in December 2006 and 
January 2007, there were noted any number of clinical 
findings regarding the Veteran's left upper extremity, those 
examinations failed to provide findings in sufficient detail 
to enable the Board to determine whether the Veteran does, in 
fact, currently suffer from chronic paresthesias of his right 
upper extremity, and, if so, whether those paresthesias are 
in some way causally related to his service-connected 
postoperative residuals of discectomy/fusion for degenerative 
disc disease of the cervical spine.  Under the circumstances, 
the Board is of the opinion that further development of the 
evidence would be appropriate prior to a final determination 
of the Veteran's claim for service connection. 

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2007, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The Veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified 
by the Veteran, a notation to that effect 
should be included in the claims file.  
Moreover, the Veteran and his 
representative should be informed of any 
such problem.  

2.  The Veteran should then be afforded 
VA orthopedic and/or neurologic 
examinations in order to more accurately 
determine the exact nature and etiology 
of his claimed paresthesias of the right 
upper extremity.  The RO/AMC is advised 
that the Veteran must be given adequate 
notice of the date and place of any 
requested examination(s), and a copy of 
all such notifications must be associated 
with the claims file.  

As regards the requested examination(s), 
all pertinent symptomotology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the 
examination(s), the appropriate examiner 
or examiners should specifically comment 
as to whether the Veteran currently 
suffers from chronic clinically-
identifiable paresthesias of the right 
upper extremity, and, if so, whether 
those paresthesias are as likely as not 
proximately due to, the result of, or 
aggravated by the Veteran's service-
connected degenerative disc disease of 
the cervical spine, status post anterior 
cervical discectomy and fusion.  All such 
information and opinions, when obtained, 
should be made a part of the Veteran's 
claims folder.  

Aggravation is defined for legal purposes 
as a worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report(s).  

3.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
service connection for paresthesias of 
the right upper extremity, claimed as 
secondary to service-connected 
degenerative disc disease of the cervical 
spine, status post anterior cervical 
discectomy and fusion.  Should the 
benefit sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC), to include those 
regulations governing the award of 
service connection on a secondary basis.  
The SSOC must contain notice of all 
relevant action taken on the claim for 
benefits since the issuance of the most 
recent SSOC in November 2007.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


